Citation Nr: 1430874	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  06-34 526A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by memory loss, including as due to undiagnosed illness.

2.  Entitlement to an initial compensable disability rating from July 14, 2005 to January 11, 2010, for left shoulder trauma with strain and instability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of these and other claims, he testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

In March 2013, the Board denied these and other claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent the Board had denied these particular claims.  In a December 2013 Order, the Court vacated the Board's decision denying these claims and remanded them back to the Board for further action consistent with a Joint Motion for Remand (JMR) that had been filed by the parties that had represented the Veteran and the Secretary of VA in the appeal to the Court.

The claim of entitlement to service connection for a chronic disability manifested by memory loss, including as due to undiagnosed illness, is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  Whereas the Board, instead, is going ahead and immediately readjudicating the remaining claim for an initial compensable disability rating from July 14, 2005 to January 11, 2010, for the left shoulder trauma with strain and instability.



FINDING OF FACT

From July 14, 2005 to January 11, 2010, the Veteran's left shoulder disability was manifested by pain and instability.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent initial rating for this disability for the period at issue from July 14, 2005 to January 11, 2010.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5203 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that which VA will obtain for him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  But when, as here, the claim arose in the context of the Veteran trying to establish his entitlement to service connection for a particular disability, and service connection since has been granted for the disability and, in response, he has appealed a "downstream" issue (i.e., the compensation level assigned for the disability or effective date), then VA does not have to provide additional VCAA notice concerning these downstream elements because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance, in October 2006.  So the Veteran has received all required notice concerning this downstream initial-rating claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To this end, the Veteran's VA and private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations in August 2005 and July 2008.  Collectively, the reports of these evaluations contain a description of the history of his left shoulder disability, document and consider the relevant medical facts and principles, and provide opinions regarding its severity in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the undersigned VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2) when conducting the Veteran's October 2011 hearing.  Section 3.103(c)(2) requires that the VLJ chairing a hearing (1) fully explain the issues under appeal and (2) suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran and his representative evidenced actual knowledge of the type of evidence needed to substantiate this claim, in that the testimony provided during the hearing detailed 

the frequency and severity of the Veteran's symptoms and how the initial rating assigned for his disability does not sufficiently compensate him for the amount he is functionally impaired.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Initial Rating for this Left Shoulder Disability

Since the Veteran's claim for an increased rating for his left shoulder disability arises from his disagreement with the initial rating assigned for this disability after the granting of service connection for it, some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been determined service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as a "staged" rating.  Fenderson, 12 Vet. App. 125-26.  Regardless, the Court also since has extended this practice even to increased-rating claims that do not involve initial ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Duplicate compensation for the same symptoms results in "pyramiding," which is prohibited.  38 C.F.R. § 4.14 (2013). 

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

As already alluded to, the Court remanded this claim to the Board for action consistent with the JMR filed by the parties.  Specifically, the JMR directed that the Veteran's claim for a compensable initial rating should be considered in light of 38 C.F.R. § 4.59, which provides, in pertinent part, "[t]he intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  Id.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

For this period at issue prior to January 12, 2010, the Veteran's left shoulder disability was rated as 0-percent disabling, so noncompensable, under 38 C.F.R. § 4.71a, DC 5299-5203.  See also 38 C.F.R. § 4.27 (setting forth the procedure for assigning hyphenated DCs).  Under DC 5203, which pertains to impairment of the clavicle or scapula, malunion of these bones warrants a 10 percent rating.  Nonunion of these bones without loose movement also warrants a 10 percent rating.  Nonunion with loose movement warrants a 20 percent rating.  As well, dislocation warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5203.  

Based on a review of the record, the Board finds the Veteran is entitled to a 10 percent rating for the period at issue prior to January 12, 2010, more specifically from July 14, 2005 to January 11, 2010, pursuant to 38 C.F.R. § 4.59.  During his August 2005 VA examination, his left shoulder was found to be abnormal, and it was diagnosed with instability.  Further, in March 2005, while still in service, his left shoulder was noted to be tender to palpation over the superior aspect of it, and objective evidence of pain was observed during abduction against resistance.  

Finally, he has consistently asserted that his left shoulder is frequently to constantly painful, and that it also grinds and pops.  In short, as he has had a painful and unstable left shoulder since his active duty service, he is entitled to an initial 10 percent rating, the minimum compensable rating, dating from July 14, 2005.  38 C.F.R. § 4.59.  If, like here, the underlying claim for disability compensation, i.e., service connection, was received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  So the Board is making this 10 percent rating retroactively effective from the day following the conclusion of the Veteran's service, when he returned to life as a civilian.

But the Board does not find that he is entitled to any higher rating.  There is no evidence of loose motion of the shoulder due to nonunion of the scapula or clavicle, or that he has dislocation of the scapula or clavicle.  Therefore, a higher rating under DC 5203 is unwarranted.

Range-of-motion testing during the period under review consistently showed full range without limitation, even after repeated testing.  See the reports of the VA examinations dated in August 2005 and July 2008.  Therefore, he is not entitled to a higher rating under DC 5201, which pertains to limitation of motion of the arm.  Indeed, even if he has pain throughout his range of motion, this would not entitle him to any higher rating.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

There equally is no indication the Veteran has ankylosis of the scalpulohumeral articulation or that he has an impairment of the humerus, therefore ratings under DCs 5200 and 5202 are not for application either.

Extra-schedular Consideration

The Board also has considered whether this claim should be referred for an 
extra-schedular rating.  38 C.F.R. § 3.321(b) (2013).  In exceptional situations where the rating criteria do not adequately describe the claimant's symptoms and consequent disability, the Board may refer the case for extra-schedular consideration, because the Board is precluded by regulation from assigning an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether, to accord justice, the disability requires the assignment of an extra-schedular rating.  Id.   

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left shoulder trauma with strain and instability are inadequate.  A comparison between the level of severity and symptomatology of his disability with the established criteria found in the Rating Schedule for shoulder disorders shows that the rating criteria reasonably describe his disability level and symptomatology, including his complaints of pain and grinding and popping sensations.  His shoulder has been noted to impact his ability to perform activities of daily living, due to the pain.  But the Rating Schedule specifically contemplates factors such as weakened movement; premature or excess fatigability; pain on movement; disturbance of locomotion; and, interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.
Accordingly, the Board finds that his disability picture is contemplated by the Rating Schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected left shoulder trauma with strain and instability, for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1), is not warranted.

Rice Consideration

In several precedent cases, including Rice, the Court has held that a claim for a total disability rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part and parcel of a claim for an increased rating when there is suggestion of unemployability because of the disability for which a higher rating is sought.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, though, the Veteran has not alleged, much less shown, he is unable to work in a substantially gainful capacity because of his left shoulder disability.  Indeed, the most recent evidence indicates he is employed.  See the report of the May 2012 VA examination.  Accordingly, the Board concludes that a derivative claim for a TDIU has not been raised.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).


ORDER

A higher 10 percent initial rating is granted for the left shoulder trauma with strain and instability for the period at issue from July 14, 2005 to January 11, 2010, subject to the statutes and regulations governing the payment of retroactive VA compensation.



REMAND

The Veteran's remaining claim of entitlement to service connection for a chronic disability manifested by memory loss, including as due to an undiagnosed illness, is being remanded for further development.  The May 2012 VA examination was inadequate, so another examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides an examination for the purpose of eliciting evidence, then the examination must be adequate).  Specifically, the May 2012 VA examiner did not perform any memory testing or determine the source of it because she was not qualified to do so; rather, she indicated these type of tests must be done by a credentialed neuropsychologist.  The AOJ did not arrange for such testing.  

The May 2012 VA examiner also indicated she was not qualified to comment on whether the Veteran's anthrax vaccination in service had led to any memory loss.  So medical comment concerning this also is still needed.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for an updated examination with an appropriate physician that is qualified to conduct objective tests of memory.  The examiner is asked to review the Veteran's claims file prior to the examination, and to take a detailed history of the Veteran's symptoms, including anecdotal examples of any manifestations of memory loss.

If any type of memory loss is found, the examiner is asked to diagnose the cause, if possible.  If not possible because additional information or testing is needed, please so state.  If not possible because no diagnosis is found, please also so state, including specifying whether the memory loss is a manifestation of an undiagnosed illness.

As well, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) 
that anthrax vaccinations during the Veteran's service caused symptoms of memory loss.

If objective testing does not show memory loss, please provide an opinion that reconciles the objective test results with the Veteran's subjective complaints, as well as the February 2006 private evaluation that found significant problems (discussed below).

While required to review the entire claims file in its entirety, the Board notes the following especially relevant information:  

The Veteran was on active duty from July 1999 to July 2005.  He was stationed in Kuwait (that is, he is a "Gulf War Veteran") from August to October 2001.  He was given six anthrax vaccinations between January 2000 and April 2005.  In April 2005, he first complained of having memory degradation, and it was noted he had not sought treatment for this previously.  

The August 2005 VA examiner found the Veteran's memory to be intact, but it is unclear whether any diagnostic testing was performed.  A September 2005 private evaluation diagnosed him with generalized anxiety disorder, but found his memory to be well-preserved and within normal limits.  It is not clear whether any diagnostic testing was conducted.  

A February 2006 private psychiatric evaluation found the Veteran to have significant problems with his short-term memory and diagnosed him with attention deficit hyperactivity disorder (ADHD) and amnestic disorder not otherwise specified (NOS); however, the diagnostic testing that was used was not clearly identified.  Finally, the May 2012 VA examiner did not conduct diagnostic testing because she was not qualified to do so, but indicated that the memory and attention screening revealed no concerns.  

The Veteran has alleged problems with his memory, especially short-term, since his service, after having been vaccinated for anthrax.  He said he must write down appointments and set reminders for himself in his phone.

The examiner must provide explanatory rationale for all opinions rendered, whether favorable or unfavorable to this claim, preferably with medical explanation or citation to evidence in the record.

2.  Ensure the report of this additional examination contains responses to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim remains denied, provide the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


